NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued December 11, 2018
                                Decided January 9, 2019

                                         Before

                          DIANE P. WOOD, Chief Judge

                          KENNETH F. RIPPLE, Circuit Judge

                          AMY C. BARRETT, Circuit Judge


No. 18-1732

JOSEPH HAMMERSLOUGH,                            Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Central District of Illinois.

      v.                                        No. 16-2349

NANCY A. BERRYHILL,                             Colin S. Bruce,
    Defendant-Appellee.                         Judge.

                                       ORDER

       Joseph Hammerslough is a 44-year-old former paramedic with multiple
impairments, including a benign brain tumor, atrial fibrillation, and a history of
superficial vein thrombosis. He applied for social security benefits, but an
administrative law judge found him capable of sedentary work and denied his
applications. Hammerslough failed to obtain relief from the district court and now
appeals, asserting that the ALJ improperly evaluated his residual functional capacity by
not considering the severity of his headaches or his impairments in combination and by
not justifying the finding that he could meet the sitting requirements of sedentary work.
Because substantial evidence supports the ALJ’s decision, we affirm.
No. 18-1732                                                                          Page 2

                                      I.     Background

       Hammerslough currently lives in Champaign, Illinois in his mother’s home. He
is obese and has several impairments including a benign brain tumor, atrial fibrillation,
sleep apnea, a history of seizures, a history of superficial vein thrombosis, and ptosis (a
drooping eyelid). He asserts that he became disabled in May 2010, one year after
suffering a mild head trauma (unspecified in the record) and the discovery of a
dermoid1 brain tumor. In mid-2013, he applied for disability insurance benefits and
supplemental security income, asserting that he became unable to work on May 11,
2010 due to his impairments. His applications were denied both initially and on
reconsideration, and he later requested and received a hearing before an administrative
law judge. His date last insured was December 31, 2015. This appeal targets the ALJ’s
evaluation of his headaches and ability to sit, so we recite only the facts relating to those
conditions.

   a. Headaches

      In 2009, Hammerslough experienced severe headaches and vomiting and took
himself to the hospital. Doctors there examined him and discovered a benign brain
tumor. His symptoms eventually resolved, and neurologist Huan Wang opined that the
tumor was not likely their cause.

        In 2012, Hammerslough reported headaches to doctors at the Christie Clinic, and
around that time (the record is not more specific) he obtained a prescription for Percocet
to treat those headaches. In early 2013, he began seeing neurologist Barry Riskin. At
their first appointment, Dr. Riskin refilled Hammerslough’s Percocet prescription. At
the second, Dr. Riskin noted that Percocet “appears to be helpful [for his headaches]
and is being used sparingly.” His notes for the third appointment state that
Hammerslough’s headaches were frequent but pain control was adequate. And at the
last appointment, Dr. Riskin noted his concern that Hammerslough had been having
severe early-morning headaches that necessitated taking pain medication.

   b. Sitting




       1 As the word suggests, “dermoid” tumors result from the growth of displaced
skin, hair, or nail cells, and are typically benign.
No. 18-1732                                                                         Page 3

       Hammerslough was diagnosed with and began treatment for superficial vein
thrombosis in 2014. An ultrasound revealed no deep vein thrombosis. He underwent
laser ablation treatment with Dr. Jeremy Youse, and afterwards reported doing well,
though he said his pain returned within a few days. At his second follow-up, he
reported significant relief with a drug called lovenox: when taken as prescribed, he
assessed his leg pain as 0 out of 10.

        The medical record does not describe any other lower-extremity impairments or
sitting-related impairments, nor do any medical experts comment on Hammerslough’s
ability to sit. At his 2015 hearing before the ALJ, Hammerslough testified that swelling
and blood clots in his legs (conditions that he said have gradually worsened over the
years) prevented him from sitting for long periods. His mother corroborated his
complaints of discomfort, saying that he was “not supposed to sit for more than 45
minutes to an hour” at a time.

   c. ALJ’s Ruling

        After the hearing, the ALJ applied the standard five-step analysis, see 20 C.F.R.
§§ 404.1520, 416.920, determined that Hammerslough could perform sedentary work,
and found him not disabled. The ALJ found that Hammerslough had not worked
gainfully since May 11, 2010 (Step 1); that he had severe impairments, including a brain
tumor, a remote history of seizure-like episodes, atrial fibrillation, obstructive sleep
apnea, obesity, a history of superficial vein thrombosis, congenital right-side ptosis, and
extraocular movement disorder (Step 2); and that these impairments did not equal a
listed impairment (Step 3). See “Listing of Impairments,” 20 C.F.R. Pt. 404, Subpt. P,
App. 1. The ALJ then concluded that Hammerslough had the residual functional
capacity (RFC) to perform sedentary work, subject to additional limitations, and that,
although he could not perform any of his past jobs (Step 4), based on the Medical-
Vocational Guidelines in 20 C.F.R. Part 404, Subpart P, App. 2, he could perform other
jobs available in the national economy (Step 5).

       In determining Hammerslough’s RFC, the ALJ relied on over thirty treatment
records made by more than a dozen treating physicians spanning over five years, as
well as the opinion of a consulting physician. The ALJ found that while the medical
records indicated mild to moderate impairments, Hammerslough had not met his
burden of establishing that he could perform no sustained work activity. The ALJ also
discredited Hammerslough’s assertions about the severity of his headaches, sleep
No. 18-1732                                                                             Page 4

apnea, and lower leg pain because the records showed that each was adequately
managed by medication or medical devices.

        The Appeals Council denied Hammerslough’s request for review, and the
district court upheld the ALJ’s decision.

                                         II.    Analysis

        On appeal, Hammerslough argues that the ALJ erred in evaluating his RFC by
failing to substantiate those findings that relate to (1) his headaches, (2) his ability to sit
for long periods of time, and (3) the effects of his various impairments in combination.
We review the ALJ’s decision for substantial evidence, see 42 U.S.C. § 405(g), deciding
whether the evidence relied upon is such that a reasonable person might accept it as
adequate. Walker v. Berryhill, 900 F.3d 479, 482 (7th Cir. 2018).

       Hammerslough first disputes the ALJ’s finding that his headaches were merely
“sporadic,” arguing that he complained of headaches at nearly every neurologist
appointment. He relatedly argues that the ALJ improperly discounted the severity of
his headaches and his need, on their account, to lie down and take Percocet.

       These arguments misread the ALJ’s rulings. Hammerslough mischaracterizes the
ALJ’s use of the word “sporadic”: the ALJ was not talking about headaches
individually, but rather about a whole suite of impairments (dizziness, headaches,
difficulty communicating, and falls) when finding that “the medical records show only
sporadic mention of these complaints.” (italics added) The ALJ supported this finding by
noting that some of these impairments had virtually no support in the medical records:
Hammerslough had no trouble communicating, and no medical exam had ever
revealed any balance difficulties. Likewise, Hammerslough’s assertion that the ALJ did
not consider the effect of his headaches is meritless. The ALJ summarized over thirty
relevant medical reports and then proceeded to address and evaluate Hammerslough’s
headache complaints alongside his most recent neurologist appointments. The ALJ
found that his headaches were not continuous and when they did occur, they were
well-managed by Percocet.

       Hammerslough also argues that the ALJ erred in concluding that he could
perform the sitting requirements of sedentary work. He insists that the ALJ did not
adequately substantiate the finding that he could sit for the requisite six hours in an
eight-hour day and maintains that the evidence shows that he cannot. He says that he
No. 18-1732                                                                          Page 5

complained to his doctors about his difficulties sitting, pointing out, for instance, that he
even had to ask the ALJ for permission to stand during his hearing.

       Hammerslough is wrong that the ALJ did not justify the finding that he could
meet the sitting requirements. The ALJ discussed the effects and treatment of
Hammerslough’s superficial venous thrombosis—the only impairment that
Hammerslough identified as limiting his ability to sit. The ALJ appropriately relied on
the medical records, which show that as recently as January 2015, after a successful laser
ablation treatment, Hammerslough’s leg pain was at a “0” when he took lovenox as
prescribed. Additionally, Hammerslough never complained that he could not sit for
long periods of time prior to his hearing, nor are there physicians’ notes (let alone
diagnoses) to that effect.

       Hammerslough also contends that the ALJ failed to adequately consider the
combined effect of his various impairments. He asserts that the ALJ considered his
impairments only separately, and then afterwards, in summary fashion, “simply
lumped eight conditions together.” He adds that the ALJ should have asked a medical
expert to evaluate the effects of his impairments taken together.

        The ALJ discussed the combination of Hammerslough’s impairments three
times, though it is fair to say he did not say much. His first discussion of the combined
effect of Hammerslough’s impairments is in the context of obesity. The ALJ noted that
“obesity in combination with another impairment may or may not increase the severity
or functional limitations of the other impairment.” In this case, the ALJ found that it did
not. In two other instances, the ALJ addressed Hammerslough’s impairments in
combination. First, he found that Hammerslough’s tumor, sleep apnea, atrial
fibrillation, complaints of dizziness, and headaches limited him to sedentary jobs “that
do not require climbing ladders, ropes, or scaffolds or even moderate exposure to
hazards.” He also found that the combination of obesity, superficial venous thrombosis
and leg pain limited him to sedentary work “with only occasional postural functions.”
The ALJ could have said more, but what he said is sufficient, given the impression left
by the medical record that Hammerslough’s impairments are generally well controlled.

       Finally, Hammerslough argues that the ALJ erred in evaluating his credibility.
Hammerslough points out that the ALJ discounted his claims as “not entirely
credible”—a phrase that this court repeatedly has derided as “meaningless boilerplate.”
Parker v. Astrue, 597 F.3d 920, 922 (7th Cir. 2010).
No. 18-1732                                                                        Page 6

       The phrase “not entirely credible” is meaningless boilerplate only when the ALJ
substitutes it for a proper, full-bodied explanation of why credibility is lacking. Here,
the ALJ went on to identify and explain all of his credibility findings and grounded
each of them in the record. For example, the ALJ found Hammerslough’s testimony of
continuous, debilitating headaches to be contrary to reports that Hammerslough told
his neurologist Dr. Riskin that he took his headache medicine (Percocet) “no more than
twice a week,” and that “pain control is generally adequate.” The ALJ found his
assertion of severe balance issues not credible, because despite multiple exams, the
medical records did not reveal balance problems. The ALJ found his assertion that he
has difficulty communicating unsupported, because Hammerslough never discussed
communication difficulties with his physicians, and the medical records showed that he
communicated normally. Finally, the ALJ found not credible Hammerslough’s assertion
that his blood clots had worsened and prevented him from sitting; the medical records
showed that his superficial vein thrombosis treatment was successful and that he
experienced no pain so long as he took his prescribed medication. Because “we give the
ALJ's credibility finding ‘special deference’ and will overturn it only if it is ’patently
wrong,’” Summers v. Berryhill, 864 F.3d 523, 528 (7th Cir. 2017) (quoting Eichstadt v.
Astrue, 534 F.3d 663, 667–68 (7th Cir. 2008)), we will not disturb the ALJ’s credibility
findings here.
                                                                                   AFFIRMED